       Case 2:21-cv-00050-SPL Document 68 Filed 03/11/21 Page 1 of 2




 1   JEAN E. WILLIAMS
     Acting Assistant Attorney General
 2
     United States Department of Justice
 3   Environment and Natural Resources Division
 4   ERIKA NORMAN (CA Bar No. 268425)
 5   Trial Attorneys
     150 M St. NE, Third Floor
 6   Washington, D.C. 20002
 7   (202) 305-0475
     Erika.norman@usdoj.gov
 8
 9   Attorney for Federal Defendants
10
11                        THE UNITED STATES DISTRICT COURT
                                DISTRICT OF ARIZONA
12                                PHOENIX DIVISION
13
14   Apache Stronghold,                           CIVIL NO. 2:21-cv-00050-SPL
15
                 Plaintiffs,                      NOTICE OF APPEARANCE OF
16   v.                                           COUNSEL
17
     United States of America, et al.,
18
19               Defendants.

20
21
22
23
24
25
26
27
28
       Case 2:21-cv-00050-SPL Document 68 Filed 03/11/21 Page 2 of 2




 1          Defendants hereby notice the appearance of Erika Norman, United States
 2   Department of Justice, as additional counsel of record for all Defendants in this case. Ms.
 3   Norman is authorized to appear before this Court as counsel for the United States under
 4   Local Rule 83.1(b)(1).
 5          Service of all papers should be addressed as follows:
 6
     Via U.S. Mail:                               Via Express Courier:
 7
     Erika Norman                                 Erika Norman
 8   U.S. Department of Justice                   U.S. Department of Justice
 9   Environment & Natural Resources              Environment & Natural Resources
     Division                                     Division
10   Natural Resources Section                    Natural Resources Section
11   P.O. Box 7611                                150 M Street NE
     Ben Franklin Station                         Room 2.900
12   Washington, DC 20044-7611                    Washington, DC 20002
13
14          Ms. Norman may be reached by telephone at (202) 305-0475 and by email at
15   Erika.norman@usdoj.gov.
16          Submitted this 11th day of March, 2021,
17                                             JEAN E. WILLIAMS
                                               Acting Assistant Attorney General
18
                                               U.S. Department of Justice
19                                             Environment & Natural Resources Division
20                                             /s/ Erika Norman
21                                             Erika Norman
                                               Trial Attorney
22                                             Natural Resources Section
23                                             150 M St. NE, Third Floor
                                               Washington, D.C. 20002
24                                             (202) 305-0475
25                                             Erika.norman@usdoj.gov

26                                             Attorney for Federal Defendants
27
28


                                                 1
